Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/227,016 filed on April 9, 2021. 
Claims 1-20 are pending;
Claims 1-20 are rejected.
Priority
The application claims foreign priority under 35 U.S.C. 119(a)-(d) to Indian application No. IN202041056980 and application No, IN202041056982 filed on December 29, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/7/2021, 10/5/2021, 12/8/2021, 2/8/2022, 5/18/2022 and 9/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yigit et al. (U.S. 2020/0099625).
Regarding claim 1, Yigit disclosed a method of assessing changes to network links used to connect different compute sites, the method comprising: 
identifying and analyzing samples of a subset of packets of a set of flows exchanged between first and second compute sites connected through a first network link in order to identify attributes of the sampled packets (Yigit, [0014-0019] disclosed that the p4 switch can be programmed to select packet flows for delay measurement); 
computing attributes of predicted packets between the identified samples in order to identify attributes of each flow in the set of flows (Yigit, [0014-0020]); and 
using the identified and computed attributes of each flow in the set of flows to perform an emulation of the set of flows being exchanged between the two compute sites through a second network link in order to assess whether the second network link should be used for future flows (Yigit, Fig. 4, [0046-0062] disclosed how the controller computes the delay along different routes for delay-optimized route selection).  
Claim 11 lists substantially the same subject matter as claim 1, in machine readable medium form rather than method form, therefore is rejected based on the same rationale as claim 1.
Regarding claims 2 and 12, Yigit disclosed the subject matter of claims 1 and 11, respectively. 
Yigit further disclosed wherein the future flows comprise future flows exchanged between the first and second compute sites (Yigit, Abstract and [0024] disclosed a sequence of steps taken by a controller in a SDN network to send a packet flow from Host 1 to Host 2 by first selecting a path with minimum total delay using real-time delay measurements from virtual network functions and network switches; in other words, the packet flow is a future flow with respect to the delay measurement and path selection).  
Regarding claims 3 and 13, Yigit disclosed the subject matter of claims 1 and 11, respectively. 
Yigit further disclosed wherein computing attributes comprises: identifying one or more predicted packets between sampled packets of each flow in the set of flows; and identifying attributes of the identified packets (Yigit, [0014-0020] and [0046-0062] and Fig. 4).  
Regarding claims 4 and 14, Yigit disclosed the subject matter of claims 1 and 11, respectively. 
Yigit further disclosed wherein the identified and computed attributes comprise packet delay attributes (Yigit, [0017-0018], “processing delay”, “switching delay”), and using the identified and computed attributes comprises: 
normalizing the identified and computed delays by removing predicted delays for traversal of packets between the first and second compute sites through the first network link, said normalized delays representing communication delays between processes that exchange the flows in the set of flows and that execute on devices at the first and second sites; and using the normalized delays to perform the emulation (Yigit, [0016-0020] and [0046-0062] disclosed measuring the processing delay of VNFs, which corresponds the normalized delay in the claim).  
Regarding claims 5 and 15, Yigit disclosed the subject matter of claims 4 and 14, respectively. 
Yigit further disclosed wherein the normalizing is performed to render the assessment regarding the use of the second network link independent of operating conditions of the first network link (Yigit, Fig. 6 and [0046] disclosed the data network delay d(r1) and d(r2) that are independent of each other, and also independent of the VNF delay).  
Regarding claims 6 and 16, Yigit disclosed the subject matter of claims 4 and 14, respectively. 
Yigit further disclosed wherein normalizing comprises: identifying sets of request flows and response flows between the first and second sites; computing the delay between each request flow and the response flow associated with the request flow; and removing communication delay through the first network from each computed delay (Yigit, [0017], “ The controller instructs the P4 switch to randomly select flows that traverse a particular VNF, and register, in one register, the time the flow exits the switch to enter that VNF, and also register, in another register, the time it returns back to the switch from the VNF. The difference between these two register values is the processing delay of that VNF”; [0019], “The total network delay includes switching delay as well as transmission delay in the network, all of which are measured and reported to the controller”…).  
Regarding claims 7 and 17, Yigit disclosed the subject matter of claims 1 and 11, respectively. 
Yigit further disclosed wherein using the identified and computed attributes comprises: monitoring a set of operating conditions associated with the second network link; and using the monitored set of operating conditions to perform the emulation (Yigit, [0016-0020], [0046-0062] and Fig. 4).  
Regarding claims 8 and 18, Yigit disclosed the subject matter of claims 1 and 11, respectively. 
Yigit further disclosed wherein using the identified and computed attributes comprises: generating predicted attributes for the set of flows if the set of flows had been exchanged through the second network link; and comparing the generated predicted attributes for the packet flows through the second link with the identified and computed attributes associated with packet flows through the first link to compare a quality of the second network link to a quality of the first network link (Yigit, [0046-0062] disclosed calculating the delay of several SFC realizations to select one with the minimum overall delay; here each SFC realization represents a network link and the quality of the network link is measured in terms of the delay it introduces to a packet flow).  
Regarding claims 9 and 19, Yigit disclosed the subject matter of claims 1 and 11, respectively. 
Yigit further disclosed wherein the assessment is performed to determine whether the second network link should be used for a subset of future flows between the first and second sites (Yigit, Abstract, [0024] and [0046-0062]).  
Regarding claims 10 and 20, Yigit disclosed the subject matter of claims 9 and 19, respectively. 
Yigit further disclosed wherein the second network link is less expensive and has a lower performance than the first network link (Yigit, claim 6, “determines an alternative route for a lower priority packet flow”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
10/12/2022